Siebeoeeb, J.
It is argued tbat tbe trial court’s finding tbat tbe testatrix bad mental capacity to make tbe will is against tbe clear preponderance of tbe evidence. In passing on this question tbe fact tbat tbe trial court bad tbe fullest opportunity to observe tbe witnesses while testifying and to give proper weight to their evidence must not be overlooked. Its-, conclusions, therefore, are of weight and cannot be disturbed unless it is apparent from an examination of tbe evidence tbat they are against tbe clear preponderance of tbe evidence. It is strenuously asserted tbat tbe evidence clearly shows tbat Mrs. Mullan was so weak mentally at tbe time tbe will was-made tbat sbe was incapable of understanding and comprehending tbe nature of tbe act, tbe extent of tbe disposition-made by tbe will, who were tbe natural objects cf her bounty, and tbe manner in which sbe desired tbat disposition should' be effected. Reliance for this contention rests mainly on tbe evidence tending to show the change in her physical health and strength, her changed mental attitude, and her unsuccessful administration of her business and financial affairs in the-later period of her life. It is undisputed tbat she bad been an intelligent person of strong will and fair business ability-in tbe prime of her life. Sbe bad always evinced tbe characteristics of independence and self-reliance in tbe conduct of her affairs. An examination of .the evidence discloses tbat these characteristics were impaired in her old age, but there was not such a degree of impairment of her faculties and abilities in comprehending and understanding her busi*295ness affairs as constitutes mental incompetency to make a "will. It is shown that she still possessed mental powers sufficient to call to mind the particulars of her business and the affairs of life, and to hold them in mind for such a time as to'perceive and understand their obvious relations and to form a rational judgment in relation to them. This condition of her mental faculties evinced sufficient mental capacity to enable her to make a will.
As to whether the testatrix was unduly influenced to make this will, we are persuaded that the trial court in its opinion correctly expresses the state of the evidence on this issue. He found that the evidence was devoid of anything showing any solicitation by Crandall or his wife or any other person for the making of this will, that the evidence is well-nigh barren of facts tending to show that she was susceptible of being influenced in dealing with her property, and that her acts and conduct refute the claim that she was susceptible to the influence of others in these matters. Her attitude toward the Crandalls and others dealing with her was that of a self-willed and self-reliant person. While the transaction of the settlement with her tenant and the giving of the powers of attorney to Crandall and Boardman show a want of good business management and may indicate a want of fair dealing with her by all of these persons, it is not sufficient to show that she was in fact unduly influenced by them to make this will. We must hold that the trial court’s conclusion on this question cannot be disturbed by this court, and that the judgment admitting the will to probate was correct.
By the Court. — Judgment affirmed